Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

Exhibit 10.2

SECOND AMENDMENT TO THE

CD71 CO-DEVELOPMENT AND LICENSE AGREEMENT

This Second Amendment (the “Amendment”) to the CD71 Co-Development and License
Agreement dated April 21, 2016, as amended (the “Agreement”) by and between
CytomX Therapeutics, Inc., a corporation organized under the laws of Delaware
(“Licensor”) and AbbVie Ireland Unlimited Company, an unlimited company
organized under the laws of Ireland (“AbbVie”) is effective as of March 31,
2017. Licensor and AbbVie are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS

WHEREAS, AbbVie and Licensor entered into the Agreement pertaining to the
Development and Commercialization of certain CD71 PDCs and Licensed Products;

WHEREAS, under Section 2.1.2(b) of the Agreement, the JRC is authorized to
review and approve certain amendments to the CD71 GLP Tox Success Criteria;

WHEREAS, on March 15, 2017, the JRC approved certain amendments to the CD71 GLP
Tox Success Criteria as reflected in the attached Exhibit A;

WHEREAS, AbbVie and Licensor desire to amend the CD71 GLP Tox Success Criteria
under Schedule 1.47 of the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

1.

Any capitalized terms not defined in this Amendment shall have the meanings set
forth in the Agreement.

2.

Schedule 1.47 of the Agreement is deleted in its entirety and replaced with the
attached Exhibit A.

3.

Except as specifically modified or amended hereby, the Agreement shall remain in
full force and effect and, as modified or amended, is hereby ratified, confirmed
and approved. This Amendment may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one (1) and the same instrument. This Amendment may be executed by
facsimile or electronically transmitted signatures and such signatures shall be
deemed to bind each Party hereto as if they were original signatures. This
Amendment is the product of both of the Parties hereto and that, in the event of
a dispute over its interpretation, the language of this Amendment will not be
construed against one Party in favor of the other. This Amendment together with
the Agreement constitutes the entire agreement between such Parties pertaining
to the subject matter hereof, and merges all prior negotiations and drafts of
the Parties with regard to the transactions contemplated herein. From the date
hereof, any reference to the Agreement shall be deemed to refer to the Agreement
as amended by this Amendment.

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

[Signature Page Follows]




[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
by its authorized representative in its name and on its behalf.

 

CYTOMX THERAPEUTICS, INC.

 

ABBVIE IRELAND UNLIMITED COMPANY

 

 

 

 

 

 

 

By:

 

/s/ Cynthia Ladd

 

By:

 

/s/ Melvyn Hodkinson

 

 

 

 

 

 

 

Name:

 

Cynthia Ladd

 

Name:

 

Melvyn Hodkinson

 

 

 

 

 

 

 

Title:

 

SVP, General Counsel

 

Title:

 

Director

 

 

 

 

 

 

 

Date:

 

March 30, 2017

 

Date:

 

March 30, 2017

 




[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

EXHIBIT A

Schedule 1.47

CD71 GLP Tox Success Criteria

Each of the success criteria below must be achieved in order for the CD71 GLP
Tox Success Criteria to be achieved:

[***]

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.